DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 5/12/2022.  Claims 1-17 are cancelled. Claims 18-31 are new.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 18-31 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 18, and similarly independent claims 25, are directed, in part, to systems (i.e., statutory categories including a process, machine, manufacture or composition of matter) for managing the display of a real time daily schedule and managing the operating rooms of a healthcare facility in a building by

CLAIM 18:
at least one server running a program having a set of data concerning the management of said operating rooms and being capable of displaying, on said display devices and said mobile phones, a real time daily schedule for said operating rooms in said building;

a software interface for receiving and configuring the display of said real time daily schedule on said display devices in operating rooms;

wherein said schedule comprises at least one block which is highlighted in a first color and contains a simple symbolic code, and said software interface is programmed to provide said at least one block, and changes said first color to a second color in response to certain conditions.


CLAIM 25:

a cloud server running a program having a set of data concerning the management of said operating rooms and being capable of displaying a real time daily schedule for said operating rooms in said building, said cloud server including a mobile application server for receiving and transmitting said schedule as well as reports to mobile devices, said mobile devices having a first display type, said schedule and said reports based on real time analysis of said data; 

a hospital web server also receiving said schedule and reports from said cloud server; 

a software interface for receiving said schedule and reports from said hospital web server and configuring display of said schedule and said reports for a second display type; 

wherein said schedule as displayed on said second display type comprises at least one block which is highlighted in a first color and contains a simple symbolic code, and said software interface is programmed to provide said at least one block, and changes said first color to a second color in response to certain conditions.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 18 and 25 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to managing the display of a real time schedule and the operating rooms of a healthcare facility in a building which are human interactions and thus, certain methods of organizing human activity. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 18 and 25 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite display devices, mobile phones, at least one server, a program, a software interface, an application, whiteboards, a tablet computer, a cloud server, a hospital server, which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0108]-[0112] of applicant's specification (US 2021/0050104) recites that the system/method is implemented using a sever that can be a standard PC which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/server/ and display/mobile devices does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.1.	Claims 18-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotunda (US 2010/0332255), in view of McLaren et al. (US 2010/0305970), and in view of Rassman et al. (US 497743).

CLAIM 18
Rotunda teaches a system for managing the display of a real time daily schedule (Rotunda: abstract), said schedule displayed in real time on both display devices in operating rooms of a healthcare facility in a building and displays on mobile phones, the system comprising:
at least one server running a program having a set of data concerning the management of said operating rooms and being capable of displaying, on said display devices and said mobile phones, a daily schedule for said operating rooms in said building (Rotunda: abstract; ¶¶ [0027] “computing devices may comprise, for example, one or more servers”, [0030] “personal communication device 112 may comprise a mobile communication device, such as, for example, a mobile phone, pager, or the like,”, [0038] “medical procedure data accessed by the display controller 128 may include, for example, patient information, information about one or more medical procedures (e.g., surgical procedures) to be performed on a patient, medical personnel responsible for performing one or more medical procedures on a patient, an operating room in which a patient is scheduled to undergo one or more medical procedures, a time at which a patient is scheduled to undergo one or more medical procedures, medical personnel assigned to an operating room (OR), and/or the like”; FIGS. 1-14);
a software interface for receiving and configuring the display of said daily schedule on said display devices in operating rooms (Rotunda: abstract; ¶¶ [0031] “apparatus 102 for facilitating display of medical procedure data on a surgical tracking display apparatus according to an exemplary embodiment of the present invention. In an exemplary embodiment, the apparatus 102 includes various means, such as a processor 120, memory 122, communication interface 124, user interface 126, and display controller 128 for performing the various functions herein described”, [0034] “communication interface 124 may include, for example, an antenna, a transmitter, a receiver, a transceiver and/or supporting hardware or software for enabling communications with another computing device over the network 108”; FIGS. 1-14; The limitation “for receiving and configuring…” is considered intended use and thus provides limited patentable weight.); and
wherein said schedule comprises at least one block which is highlighted in a first color and contains a simple symbolic code, and said software interface is programmed to provide said at least one block (Rotunda: abstract; ¶¶ [0048] The system includes a display that shows various data including simple symbolic codes (e.g., patient names, schedule operating time, room number, etc.) regarding scheduled procedures in operating rooms and the like.; FIGS. 1-14).

Rotunda does not appear to explicitly teach the following:
real time; and
and changes said first color to a second color in response to certain conditions.

McLaren, however, teaches the following:
real time (McLaren: abstract “case board may be separated into logical phases of care, with patients progressing through the phases on the board in near real time”; ¶¶ [0004]-[0011], [0037] “facilitating real-time tracking of medical professional activity related to the provision of patient care”, [0104] “real-time tracking of specific cases through patient treatment interface 508”, [0116]; FIGS. 1-11).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the mobile electronic case board with real time schedules, as taught by McLaren, with the system and method for displaying medical procedure data, as taught by Rotunda, with the motivation of facilitating efficient communication of medical information (McLaren: ¶¶ [0002]-[0012]).

Rotunda and McLaren do not appear to explicitly teach the following:
and changes said first color to a second color in response to certain conditions.

Rassman, however, teaches the following:
and changes said first color to a second color in response to certain conditions (Rassman: abstract; col. 10, lns. 11-44 “the cell representing the time the patient is in the operating room changed progressively as the surgery proceeds toward completion. For example, initially the cell can be changed so that one-quarter of it along its time length is in a contrasting color or distinctive pattern (FIG. 1A) to indicate that step 1 has been completed”, “When a second milestone or significant stage has been reached, a second status indicator could be displayed. As an example, a second column, 1/4 the width of the cell, could be changed to a contrasting color (FIG. ID)”; FIGS. 1-9).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the method and system for scheduling, monitoring and dynamically managing resources using symbolic codes and changing color-codes, as taught by Rassman, with the mobile electronic case board with real time schedules, as taught by McLaren, with the system and method for displaying medical procedure data, as taught by Rotunda, with the motivation of effectively display of information (Rassman: col. 1, ln. 7-col. 2, ln. 56).

CLAIM 19
Rotunda teaches the for managing the display of a real time daily schedule according to claim 18 wherein said server is further capable of communicating with at least one mobile phone which runs an application capable of alerting a mobile phone user (Rotunda: abstract; ¶¶ [0053] “display controller 128 may be configured to send a notification message to a personal communication device 112 associated with an individual to be notified. Thus, for example, a responsible medical staff person may be notified of a change in patient status. In another example, when a patient is called to pre-op, the display controller 128 may send a notification message to a personal communication device 112 of the patient to alert the patient to report to the pre-op area”; FIGS. 1-14).

CLAIM 20
Rotunda teaches the system for managing the display of a daily schedule according to claim 19 wherein the display by said application is of the daily schedule of the user (Rotunda: abstract; ¶¶ [0038] “Column 306 comprises cells indicating a surgeon responsible for performing a medical procedure”; FIG. 3).

Rotunda does not appear to explicitly teach the following:
real time.

McLaren, however, teaches the following:
real time (McLaren: abstract “case board may be separated into logical phases of care, with patients progressing through the phases on the board in near real time”; ¶¶ [0004]-[0011], [0037] “facilitating real-time tracking of medical professional activity related to the provision of patient care”, [0104] “real-time tracking of specific cases through patient treatment interface 508”, [0116]; FIGS. 1-11).

The motivation to include the teachings of McLaren with the teachings of Rotunda is the same as that of claim 1 above and is incorporated herein.

CLAIM 21
Rotunda teaches the system according to claim 18 wherein said display devices in operating rooms are whiteboards, said whiteboards capable of receiving and displaying data which is input digitally to said whiteboards using a tablet computer and said whiteboards are further capable of receiving and displaying data which is input in an analog manner directly on the surface of the whiteboard (Rotunda: abstract; ¶¶ [0045], [0051] “user input…on a touch screen of the surgical tracking display apparatus 106”; FIG. 5).

CLAIM 22
Rotunda teaches the system according to claim 18 wherein the display devices in operating rooms of a healthcare facility in a building and the displays on mobile phones are capable of displaying a schedule for teams of healthcare facility personnel, said teams having been formed from a displayed list of healthcare facility personnel (Rotunda: abstract; ¶¶ [0048] “displayed procedure data unit in the embodiment of FIG. 6 includes a time at which one or more medical procedures are to be performed (e.g., "7:00 AM" for procedure data unit 612), a type of medical procedure(s) (e.g., "IP" for procedure data unit 612), one or more surgeons performing the medical procedure(s)”; FIGS. 1-14).

CLAIM 23
Rotunda teaches the system according to claim 19 wherein specific data input to said server will automatically trigger the sending of an alert to said user (Rotunda: abstract; ¶¶ [0053] “a responsible medical staff person may be notified of a change in patient status. In another example, when a patient is called to pre-op, the display controller 128 may send a notification message to a personal communication device 112 of the patient to alert”; FIGS. 1-14).

CLAIM 24
Rotunda teaches the system according to claim 19 wherein specific data input to said server will automatically trigger the texting of an alert to a user having a mobile phone (Rotunda: abstract; ¶¶ [0053] “a responsible medical staff person may be notified of a change in patient status. In another example, when a patient is called to pre-op, the display controller 128 may send a notification message to a personal communication device 112 of the patient to alert”; FIGS. 1-14).
Rotunda does not appear to explicitly teach the texting of. 
McLaren, however, teaches the texting of (McLaren: abstract; ¶¶ [0031] “text messages”; FIGS. 1-11).
The motivation to include the teachings of McLaren with the teachings of Rotunda is the same as that of claim 1 above and is incorporated herein.

CLAIM 25
Rotunda teaches a system for managing the operating rooms of a healthcare facility in a building (Rotunda: abstract), the system comprising:
a cloud server running a program having a set of data concerning the management of said operating rooms and being capable of displaying a daily schedule for said operating rooms in said building, said server including a mobile application server for receiving and transmitting said schedule as well as reports to mobile devices, said mobile devices having a first display type, said schedule and said reports based on analysis of said data (Rotunda: abstract; ¶¶ [0026] “comprises the Internet”, [0027] “computing devices may comprise, for example, one or more servers”, [0030] “personal communication device 112 may comprise a mobile communication device, such as, for example, a mobile phone, pager, or the like,”, [0038] “medical procedure data accessed by the display controller 128 may include, for example, patient information, information about one or more medical procedures (e.g., surgical procedures) to be performed on a patient, medical personnel responsible for performing one or more medical procedures on a patient, an operating room in which a patient is scheduled to undergo one or more medical procedures, a time at which a patient is scheduled to undergo one or more medical procedures, medical personnel assigned to an operating room (OR), and/or the like”; FIGS. 1-14; The limitation “for receiving and transmitting…” is considered intended use and thus provides limited patentable weight.); 
a server also receiving said schedule and reports from said server (Rotunda: abstract; ¶¶ [0026] “comprises the Internet”, [0027] “computing devices may comprise, for example, one or more servers”, [0030] “personal communication device 112 may comprise a mobile communication device, such as, for example, a mobile phone, pager, or the like,”, [0038] “medical procedure data accessed by the display controller 128 may include, for example, patient information, information about one or more medical procedures (e.g., surgical procedures) to be performed on a patient, medical personnel responsible for performing one or more medical procedures on a patient, an operating room in which a patient is scheduled to undergo one or more medical procedures, a time at which a patient is scheduled to undergo one or more medical procedures, medical personnel assigned to an operating room (OR), and/or the like”; FIGS. 1-14); 
a software interface for receiving said schedule and reports from said hospital web server and configuring display of said schedule and said reports for a second display type (Rotunda: abstract; ¶¶ [0034] “communication interface 124 may include, for example, an antenna, a transmitter, a receiver, a transceiver and/or supporting hardware or software for enabling communications with another computing device over the network 108”; FIGS. 1-14; The limitation “for receiving…” is considered intended use and thus provides limited patentable weight.); 
wherein said schedule as displayed on said second display type comprises at least one block which is highlighted in a first color and contains a simple symbolic code, and said software interface is programmed to provide said at least one block (Rotunda: abstract; ¶¶ [0048] The system includes a display that shows various data including simple symbolic codes (e.g., patient names, schedule operating time, room number, etc.) regarding scheduled procedures in operating rooms and the like.; FIGS. 1-14).

Rotunda does not appear to explicitly teach the following:
a web server;
real time; and
and changes said first color to a second color in response to certain conditions.

McLaren, however, teaches the following:
a web server (McLaren: abstract; ¶¶ [0055] “web server”; FIGS. 1-11); and
real time (McLaren: abstract “case board may be separated into logical phases of care, with patients progressing through the phases on the board in near real time”; ¶¶ [0004]-[0011], [0037] “facilitating real-time tracking of medical professional activity related to the provision of patient care”, [0104] “real-time tracking of specific cases through patient treatment interface 508”, [0116]; FIGS. 1-11).

The motivation to include the teachings of McLaren with the teachings of Rotunda is the same as that of claim 1 above and is incorporated herein.

Rotunda and McLaren do not appear to explicitly teach the following:
and changes said first color to a second color in response to certain conditions.

Rassman, however, teaches the following:
and changes said first color to a second color in response to certain conditions (Rassman: abstract; col. 10, lns. 11-44 “the cell representing the time the patient is in the operating room changed progressively as the surgery proceeds toward completion. For example, initially the cell can be changed so that one-quarter of it along its time length is in a contrasting color or distinctive pattern (FIG. 1A) to indicate that step 1 has been completed”, “When a second milestone or significant stage has been reached, a second status indicator could be displayed. As an example, a second column, 1/4 the width of the cell, could be changed to a contrasting color (FIG. ID)”; FIGS. 1-9).

The motivation to include the teachings of Rassman with the teachings of Rotunda and McLaren is the same as that of claim 1 above and is incorporated herein.

CLAIMS 26-31
Claims 26-31 repeat substantially the same limitations as those in claims 19-24. As such, claims 26-31 are rejected for substantially the same reasons given for claims 19-24 and are incorporated herein.

Response to Arguments
5.	Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 5/12/2022.

5.1.	Applicant argues, on pages 7-9 of the response, that the pending claims are patent-eligible because the claims improve the efficiency of the electronic device and are analogous to the patent-eligible claims of Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., Nos. 2016-2684, 2017-1922, 2018 U.S. App. LEXIS 1931 (Fed. Cir. Jan. 25, 2018).
	In response, it is respectfully submitted that the patent-eligible claims of Core Wireless are not analogous. For example, Claim 1 of the patent-eligible claims of Core Wireless is as follows:

1. A computing device comprising a display screen, the computing device being configured to display on the screen a menu listing one or more applications, and additionally being configured to display on the screen an application summary that can be reached directly from the menu, wherein the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state [Emphasis added].
 
Claim 1 does not simply recite the display of information on computing devices but includes significant technical functionality improvements as each data is selectable to launch respective applications wherein the application summary is displayed with applications in an un-launched state. Applicant’s pending claims do not recite such limitations nor recite any technical details regarding “configuring the display.” 
Moreover, while the Applicant argues that the claimed invention requires a very specific interface which improves the efficiency of the display; the software interface has to be programmed to dim or highlight selected areas within the composite image; programming of the interface allows for very precise and dynamic control of the images on display on the whiteboard; the interface enhances the dynamic variability of color for display, etc. these technical aspects are either not recited in the claims or are recited at too high a level of generality to impact the 101 analysis.
Furthermore, while the pending claims recite various additional elements including display devices, mobile phones, programs, software interfaces, etc., the claims, as a whole, are directed to organizing the display of real time daily schedules of medical facilities, personnel, and resources which involve human activities and thus, the pending claims are directed to the abstract idea of certain methods of organizing human activity. Moreover, the additional elements are recited at a high-level of generality and thus, are insufficient to integrate the abstract idea into a practical application.
In short, it is respectfully submitted that the pending claims are directed to an abstract idea, do not integrate the abstract idea into a practical application and do not recite significantly more than the abstract idea itself, as set forth above, in section 3, supra, and in previous office actions.

5.2.	Applicant argues, on pages 9-10 of the response, that the Rotunda in view of McLaren neither show the use of enhanced processing to display the schedule on a specific display using a specific software interface nor recognize the need to enhance the processing of the schedule data using a software interface, or the differential processing and routing of schedule data depending upon the display to which the data is directed.
In response, it is respectfully submitted that the features upon which Applicant relies are not recited in the rejected claim(s) with the level of detail asserted by Applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, certain features relied upon by Applicant are recited, in part, as intended use (e.g., Claim 18: “a software interface for receiving and configuring…”). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, it is noted that certain features upon which Applicant relies (i.e., enhance the processing of the schedule data, differential processing and routing, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Rotunda teaches a specific display and software interface to display schedules on various computing devices including mobile devices. For example, Rotunda teaches an “apparatus 102 for facilitating display of medical procedure data on a surgical tracking display apparatus according to an exemplary embodiment of the present invention. In an exemplary embodiment, the apparatus 102 includes various means, such as a processor 120, memory 122, communication interface 124, user interface 126, and display controller 128 for performing the various functions herein described”, a “communication interface 124 may include, for example, an antenna, a transmitter, a receiver, a transceiver and/or supporting hardware or software for enabling communications with another computing device over the network 108” and a “personal communication device 112 may comprise a mobile communication device, such as, for example, a mobile phone, pager, or the like,”,  (See, for example, Rotunda: [0030]-[0038]; FIGS. 1-14).	As such, it is respectfully submitted that the cited prior art teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation.

5.3.	With regard to applicant’s other arguments, it is submitted that new prior art has been applied to the amended features of the claims. As such, applicant's remarks with regard to the application of the cited prior art to the amended claims are addressed in the Office Action above.

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Donoghue et al. (US 2006/0004605) – System and Method for a Comprehensive Interactive Graphical Representation of a Health Care Facility for Managing Patient Care and Health Care Facility Resources: including color-coded rooms
Reyes (US 2013/0253339) – Network-Based Medical Patient Servicing System: including changing color-codes
Ghivizzani (US 2014/0067413) – Operating Room Management System and Related Methods: including changing color buttons based on activity

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686